Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3.2 CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS NOTED AS FOLLOWS **REDACTED**. AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. AMENDMENT NO. 2 AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this  Amendment ), is entered into this 25 th day of June 2007 (the  Effective
